                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00312-GCM
 WEST INVESTMENT FOREIGN
 SHARES, LLC,
 FIDUS INVESTMENT
 CORPORATION,

                 Plaintiffs/Counterclaim
 Defendant,

     v.                                                            ORDER

 JOHN SHAW,
 MCCOLLUM BUSINESS, LLC,
 GROVE 1005, LLC,
 DANIEL A. MCCOLLUM,

                 Defendants/Counterclaim
                 Plaintiff/Third-Party
                 Plaintiff,

    v.

 DRIVETRAIN, LLC,
 TIM DAILEADER,
 HURON CONSULTING GROUP,
 INC.,

                 Third-Party Defendants.


          THIS MATTER comes before the Court sua sponte. The Court has reviewed Defendant

Daniel A. McCollum’s Motion to Stay Pending Resolution of Criminal Investigation and

Incorporated Memorandum in Support (ECF Doc. 84). Upon Defendant McCollum’s request “that

the Court stay the instant overlapping case until [McCollum] either pleads guilty . . . or is convicted

by a jury at the conclusion of his criminal trial,” and upon Defendant McCollum’s representation




           Case 3:19-cv-00312-GCM Document 94 Filed 04/09/21 Page 1 of 2
that he would either “plead guilty by December 31, 2020 or be indicted by a grand jury in January

2021,” the Court finds that a status report is required prior to ruling on this motion.

       IT IS THEREFORE ORDERED that Defendant McCollum shall file a status report by

or before April 20, 2021 to apprise the Court of the status of the criminal investigation and

proceedings underlying this motion.

       SO ORDERED.


                                      Signed: April 9, 2021




         Case 3:19-cv-00312-GCM Document 94 Filed 04/09/21 Page 2 of 2
